Exhibit 10.3

 

THIRD AMENDMENT AND WAIVER TO

LOAN AND SECURITY AGREEMENT

 

This Second Amendment and Waiver to Loan and Security Agreement (the
“Amendment”) is entered into as of November 9, 2016 by and between HERITAGE BANK
OF COMMERCE (“Bank”) and LIME ENERGY CO. (“Borrower”).

 

RECITALS

 

A.                                    Borrower and Bank are parties to that
certain Loan and Security Agreement dated as of July 24, 2015, as amended by
that (as amended, modified, supplemented or restated, the “Agreement”).

 

B.                                    An Event of Default has occurred under the
Agreement by virtue of Borrower’s failure to comply with Section 6.9(b) of the
Agreement for the quarterly periods ending June 30, 2016 and September 30, 2016
(the “Covenant Default”)

 

C.                                    Borrower has asked to amend the Agreement
and provide a waiver with respect to the Covenant Default.  Bank is willing to
do so, on the terms and conditions and in reliance upon the representations and
warranties set forth in this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      Waiver of Covenant Default.  Bank waives
the Covenant Default and any right to enforce any rights and remedies it may
have against Borrower with respect to the Covenant Default.  This waiver applies
only to the Covenant Default for the quarterly period ending June 30, 2016. 
Borrower shall comply with the Agreement after the date hereof.  Bank’s
agreement to waive the Covenant Default shall not limit or impair the Bank’s
right to demand strict performance of such financial covenant as of all other
dates.

 

2.                                      Amendments. The Agreement is amended as
follows:

 

(a)                                 The following definitions in Section 1.1 are
amended to read as follows:

 

“Borrowing Base” means an amount equal to, as determined by Bank with reference
to the most recent Borrowing Base Certificate delivered by Borrower, (i) eighty
percent (80%) of Eligible Accounts, plus (ii) the lesser of (a) Three Million
Dollars ($3,000,000) and (b) seventy percent (70%) of accounts receivable from
Non-Utility Accounts.

 

“EBITDA” means earnings before interest, taxes, depreciation and amortization
expenses; write-offs and other costs of discontinued operations; the SEC
Liability; expenses related to this financing, the Convertible Notes, any
acquisition or any financing thereof; stock-based compensation expense; and
expense from extinguishment of Indebtedness..

 

“Permitted Acquisitions” mean acquisitions of, or joint ventures in, other
businesses that are in the same or substantially similar or related to the
business of the Borrower on the date of this Agreement (whether by way of asset
acquisition, merger, equity acquisition or otherwise) where (i) an Event of
Default does not exist immediately before, and would not exist immediately
after, giving effect to any such acquisition or joint venture and (ii) approved
by Bank.

 

“Revolving Line” means a credit extension of up to Six Million Dollars
($6,000,000) (inclusive of the aggregate face amount of Letters of Credit issued
under the Letter of Credit Sublimit).

 

--------------------------------------------------------------------------------


 

(b)                                 Section 2.3(a) is amended to read as
follows:

 

(a) Interest Rate.  Except as set forth in Section 2.3(b), the Advances shall
bear interest, on the outstanding Daily Balance thereof, at a rate equal to two
and one half of one percent (2.5%) above the Prime Rate.

 

(c)                                  Section 2.3(d) is amended to read as
follows:

 

(d) Lockbox.  Borrower shall cause all account debtors to wire any amounts owing
to Borrower to an account subject to a deposit account control agreement in
favor of Bank, subject to sweep instructions as set forth in Section 3.3(c) to
an account with Bank (the “Bancontrol Account”).  If Borrower receives any
amount despite such instructions, Borrower shall immediately deliver such
payment to an account subject to an account control agreement in favor of Bank
or to the Bancontrol Account.  Funds from the Bancontrol Account shall be swept
daily by Bank.  Bank shall credit all amounts paid into the Bancontrol Account
first, against any amounts outstanding under the Revolving Line, and then, of
any remaining balance of such amount, to Borrower’s operating account.  At
Bank’s request, Borrower shall enter into such lockbox agreement as Bank shall
reasonably request from time to time, and direct all account debtors to send
payments to such post office box.  If a lockbox is required to be set up with
Bank, Bank shall have the sole authority to collect such payments and deposit
them to the Bancontrol Account. Bank may, at its option, conduct a credit check
of the Account Debtor for each Eligible Account requested by Borrower for
inclusion in the Borrowing Base.  Bank may also verify directly with the
respective account debtors the validity, amount and other matters relating to
the Eligible Accounts, and notify any account debtor of Bank’s security interest
in the Borrower’s Accounts.

 

(d)                                 Section 2.4 is amended and restated to read
as follows:

 

2.4                               Crediting Payments.  Any wire transfer of
funds, check, or other item of payment received by Bank shall be immediately
applied to conditionally reduce Obligations, but shall not be considered a
payment on account unless such payment is of immediately available federal funds
or unless and until such check or other item of payment is honored when
presented for payment.  Notwithstanding anything to the contrary contained
herein, any wire transfer or payment received by Bank after 1:00 p.m. Pacific
Time shall be deemed to have been received by Bank as of the opening of business
on the immediately following Business Day.  Whenever any payment to Bank under
the Loan Documents would otherwise be due (except by reason of acceleration) on
a date that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.

 

(e)                                  Section 2.5(a) is amended to read as
follows:

 

(a)                                 Facility Fees.  (i) On the Closing Date,
Borrower has paid a facility fee with respect to the Revolving Facility equal to
$45,000, which is nonrefundable and (ii) so long as the Revolving Facility is
then in effect, on each anniversary thereof prior to the Revolving Maturity
Date, a facility fee with respect to the Revolving Facility equal to $30,000,
which shall be nonrefundable; and

 

(f)                                   Section 6.3(a) is amended to read as
follows:

 

(a)                                 on the 15th and last day of each month (or
the next following Business Day if the 15th or last day is a non-Business Day),
(i) aged listings of accounts receivable and accounts payable, (ii) a deferred
revenue listing, (iii) sales journals, (iv) cash receipts

 

2

--------------------------------------------------------------------------------


 

journal, (v) a customer deposit listing, and (vi) a Borrowing Base Certificate
signed by a Responsible Officer in substantially the form of Exhibit C hereto;
provided, that the Borrower may redact such personal information of its
customers as is required by its customer contracts while preparing the reports
required by this Section 6.3(a);

 

(g)                                  Section 6.8 is amended to read as follows:

 

6.8                               Operating, Depository and Investment Accounts.
For each deposit account or securities account that Borrower maintains outside
of Bank and that has an average daily balance of more than One Hundred Thousand
Dollars ($100,000) in the aggregate with any other accounts for which there is
no account control agreement Borrower shall cause the applicable bank or
financial institution at or with which any such account is maintained to execute
and deliver an account control agreement or other appropriate instrument in form
and substance satisfactory to Bank, and shall maintain the automatic sweep
instructions as set forth in Section 3.3(c).

 

(h)                                 Section 6.9(b) is amended to read as
follows:

 

(b)                                 EBITDA.  Borrower and its Subsidiaries, on a
consolidated basis, shall maintain the following EBITDA, measured as of the date
quarterly financial statements for the applicable trailing three-month period
are required to be delivered, of (i) trailing three-month EBITDA losses not in
excess of ($1,000,000) for the fiscal quarter ending September 30, 2016, and
(ii) trailing three-month EBITDA of at least $1,000,000 for the fiscal quarter
ending December 31, 2016.  Borrower and Bank shall agree by February 15, 2017 on
the appropriate levels for each quarter of 2017, based on projections delivered
by Borrower to Bank, provided that if they do not agree, then all amounts
outstanding under this Agreement shall become due and payable on March 31,
2017.  Borrower and Bank shall agree by February 15, 2018 on the appropriate
levels for each quarter of 2018, based on projections delivered by Borrower to
Bank, provided that if they do not agree, then all amounts outstanding under
this Agreement shall become due and payable on March 31, 2018.

 

(i)                                     A new Section 6.15 is added to the
Agreement to read as follows:

 

6.15                        Subordinated Notes Amendment.  Borrower shall
provide to Bank a copy of a duly executed amendment to the Convertible Notes
amending the covenants with respect to EBITDA therein, which shall be
satisfactory to Bank.

 

3.                                      Unless otherwise defined, all initially
capitalized terms in this Amendment shall be as defined in the Agreement.  The
Agreement, as amended hereby, shall be and remain in full force and effect in
accordance with its respective terms and hereby is ratified and confirmed in all
respects.  Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Bank under the Agreement, as in
effect prior to the date hereof.  Borrower ratifies and reaffirms the continuing
effectiveness of all agreements entered into in connection with the Agreement.

 

4.                                      Borrower represents and warrants that
the representations and warranties contained in the Agreement are true and
correct as of the date of this Amendment, and that, except for the Covenant
Default, no Event of Default has occurred and is continuing.

 

5.                                      This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument.

 

6.                                      As a condition to the effectiveness of
this Amendment, Bank shall have received, in form and substance satisfactory to
Bank, the following:

 

3

--------------------------------------------------------------------------------


 

(a)                                 this Amendment, duly executed by each
Borrower;

 

(b)                                 an Affirmation of Subordination Agreement,
duly executed by Bison Partners IV, LP;

 

(c)                                  an Affirmation of Guaranty, duly executed
by certain guarantors;

 

(d)                                 an amount equal to all Bank Expenses
incurred through the date of this Amendment and an amendment fee of $50,000; and

 

(e)                                  such other documents, and completion of
such other matters, as Bank may reasonably deem necessary or appropriate.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

“Borrower”  

 

 

 

LIME ENERGY CO.

 

 

 

By:

/s/ Bruce D. Torkelson

 

Name:

Bruce D. Torkelson

 

Title:

CFO

 

 

 

 

 

“Bank”

 

 

 

HERITAGE BANK OF COMMERCE

 

 

 

By:

/s/ Karla Schrader

 

Name:

Karla Schrader

 

Title:

VP

 

--------------------------------------------------------------------------------